NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10027

                Plaintiff-Appellee,             D.C. No. 3:10-cr-00116-HDM

 v.
                                                MEMORANDUM*
MANISH SHARMA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Manish Sharma appeals from the district court’s judgment and challenges

the eight-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Sharma contends that the district court violated the prohibition against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
double jeopardy by imposing the eight-month sentence based, in part, on two

positive drugs tests for which he had already been sanctioned with three days in

jail. We review for plain error. See United States v. Teague, 722 F.3d 1187, 1190

(9th Cir. 2013). Even assuming the district court erred, Sharma has not shown that

the error affected his substantial rights. Id. at 1192-93.

      Sharma also contends that the district court procedurally erred by failing to

consider the need to promote rehabilitation and by relying on unsupported

assumptions regarding his drug-related conduct when deciding what sentence to

impose. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and conclude that there was none. The record

reflects that the district court considered Sharma’s capacity for rehabilitation but

concluded that, in light of his drug relapse, a term of imprisonment was necessary

in order to protect the public. Moreover, Sharma has not shown that the district

court relied on any clearly erroneous facts in imposing the sentence. See United

States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010) (“A finding is clearly

erroneous if it is illogical, implausible, or without support in the record.”). Finally,

the eight-month, within-Guidelines sentence is substantively reasonable in light of

the 18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                     17-10027